Title: To George Washington from Edmund Randolph, 21 May 1778
From: Randolph, Edmund
To: Washington, George


                    
                        Dear Sir
                        Williamsburg [Va.] May 21. 1778.
                    
                    It may perhaps be some entertainment to you, to be informed of the proceedings of the present Assembly.
                    After choosing Colo. Harrison Speaker by a great majority, they seemed to be determined against every act of legislation, which did not in some measure tend to the security of Independence. The sense of the house was taken, as to their inclination to proceed upon the report of the revisers of the laws: but it was decided, that the general business of the commonwealth should be postponed, until the military arrangements were absolutely settled. But I wish, the prospect of Success was equal to the ardour of the law-makers. They have indeed a bill now committed to the whole house, for raising two thousand ⟨volun⟩teers, to reinforce your Excellency. They have annexed numberless seducing advantages, in order to obtain recruits. But the dæmon of avarice, and spirit of extortion seem to have expelled pure patriotism, from the breasts of those, who usually compose armies. A Regiment of horse is  voted also, to consist of 350. This, I conceive, will be soon compleated, as many men of family and fortune propose to enter as privates. An act has passed the house of delegates, agreeably to the recommendation from your Excellency and congress, for the oblivion of past treasons. The persons in this country, who will be the objects of this law, are few in number, and I am afraid the time allowed for their coming in is too short for our act to have any effect in the army. A Battalion of infantry is to be raised for garrison duty at the ports & harbours of this State. General Nelson leaves Wmsburg to day on his Way to camp; but it cannot be ascertained before his arrival at Fredericksburg, what Number of troopers he will carry with him. I am Dear Sir yr Excellency’s much obliged affte humble Servt
                    
                        Edm: Randolph.
                    
                